DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deane et al. (US Patent/PGPub. No. 20060124128).


Regarding Claim 1, Deane et al. teach a system ([0020], FIG. 1, i.e. therapeutic gas system 100), comprising:
a gas source device ([0023], FIG. 2, i.e. adsorbent beds 116) fluidly coupled to ([0023], FIG. 2, i.e. valves 118) a gas source ([0023], FIG. 2, i.e. air inlet 112);
an remote delivery device ([0025], FIG. 2, i.e. satellite conserver 105) with an outlet ([0025], FIG. 2, i.e. flexible tube 126) for providing gas ([0025], FIG. 2, i.e. deliver bolus of oxygen) to a user ([0025], FIG. 2, i.e. patient 110) and an inlet ([0025], FIG. 2, i.e. gas conduit 124) fluidly coupled to an outlet ([0023], FIG. 2, i.e. product gas storage 122) of the gas source device (i.e. please see above citation(s));
wherein the gas source device (i.e. please see above citation(s)) has a control system ([0026], FIG. 3, i.e. user interface 106) that:
determines a current control setting ([0021], FIG. 1, i.e. controlling the delivery and metering of the gas flow) of the remote delivery device based on pneumatic feedback ([0022], FIG. 1, i.e. pneumatic) from the remote delivery device (i.e. please see above citation(s)); and
modifies a pressure ([0021], FIG. 1, i.e. adjusting rate of gas production) of gas flowing from the gas source device to the remote delivery device based on the current control setting of the remote delivery device (i.e. please see above citation(s)), so that a target flow volume ([0022], FIG. 1, i.e. metering of the gas flow) of supply gas associated with the current control setting is delivered to the inlet (i.e. please see above citation(s)).

Regarding Claim 2, Deane et al. teach the system of claim 1, wherein the control system (i.e. please see above citation(s)) further determines a current therapy mode ([0020], FIG. 1, i.e. therapeutic gas) of the remote delivery device while the remote delivery device (i.e. please see above citation(s)) is providing the gas ([0022], FIG. 1, i.e. controlling the delivery … of the gas flow) to the outlet for providing gas to the user (i.e. please see above citation(s)).

Regarding Claim 3, Deane et al. teach the system of claim 1, wherein the control system (i.e. please see above citation(s)) further determines a current therapy mode ([0020], FIG. 1, i.e. therapeutic gas) of the remote delivery device based on at least one of a flow of gas ([0022], FIG. 1, i.e. gas flow) measured by a flow sensor included in the gas source device or a pressure change measured by a pressure sensor ([0026], FIG. 3, i.e. pressure sensor 130) included in the gas source device (i.e. please see above citation(s)).

Regarding Claim 5, Deane et al. teach the system of claim 1, wherein the control system (i.e. please see above citation(s)) further determines that the remote delivery device is in a constant flow mode ([0005], FIG. 1, i.e. produce oxygen concentrated air on a constant basis) based on at least one of a lack of pressure changes in the pressure of gas flowing from the gas source device to the remote delivery device during a predetermined time interval (i.e. alternative limitation(s) omitted) or a constant ([0005], FIG. 1, i.e. produce oxygen concentrated air on a constant basis) flow volume of gas ([0022], FIG. 1, i.e. metering of the gas flow) from the gas source device to the remote delivery device (i.e. please see above citation(s)) during the predetermined time interval ([0011], FIG. 1, i.e. valve timing, flow rate).

Regarding Claim 6, Deane et al. teach the system of claim 5, wherein the control system (i.e. please see above citation(s)) further measures the pressure of gas ([0026], FIG. 3, i.e. breath pressure) during the predetermined time interval ([0011], FIG. 1, i.e. valve timing, flow rate) via a pressure sensor ([0026], FIG. 3, i.e. pressure sensor 130) included in the gas source device (i.e. please see above citation(s)).

Regarding Claim 7, Deane et al. teach the system of claim 5, wherein the control system (i.e. please see above citation(s)) further measures the flow volume of gas ([0022], FIG. 1, i.e. gas flow) from the gas source device to the remote delivery device (i.e. please see above citation(s)) during the predetermined time interval ([0011], FIG. 1, i.e. valve timing, flow rate) via a flow sensor ([0031], FIG. 3, i.e. flow sensors) included in the gas source device (i.e. please see above citation(s)).

Regarding Claim 8, Deane et al. teach the system of claim 1, wherein the control system further determines the current control setting of the remote delivery device (i.e. please see above citation(s)) based on detection of a specific action ([0026], FIG. 3, i.e. presence of a breath) performed by the remote delivery device while the remote delivery device provides the gas to the outlet for providing gas to the user (i.e. please see above citation(s)).

Regarding Claim 9, Deane et al. teach the system of claim 8, wherein the specific action comprises cycling a flow control device ([0024], FIG. 1, i.e. compressor 114 … pressure swing adsorption (PSA) cycle) included in the remote delivery device a predetermined number of times ([0024], FIG. 1, i.e. (PSA) cycle) within a specified time interval ([0024], FIG. 1, i.e. cycle).

Regarding Claim 10, Deane et al. teach the system of claim 1, wherein the pneumatic feedback from the remote delivery device (i.e. please see above citation(s)) comprises at least one of a change ([0022], FIG. 1, i.e. adjusting rate) in flow volume of gas ([0022], FIG. 1, i.e. gas flow) flowing from the gas source device to the remote delivery device (i.e. please see above citation(s)) or a change in pressure of gas flowing from the gas source device to the remote delivery device (i.e. alternative limitation(s) omitted).

Regarding Claim 11, Deane et al. teach the system of claim 10, wherein the control system (i.e. please see above citation(s)) measures the change ([0022], FIG. 1, i.e. adjusting rate) in the flow volume of gas flowing ([0022], FIG. 1, i.e. gas flow) from the gas source device to the remote delivery device (i.e. please see above citation(s)) via a flow sensor ([0031], FIG. 3, i.e. flow sensors) included in the gas source device (i.e. please see above citation(s)).

Regarding Claim 12, Deane et al. teach the system of claim 10, wherein the control system (i.e. please see above citation(s)) measures the change ([0022], FIG. 1, i.e. adjusting rate) in pressure of gas flowing from the gas source device to the remote delivery device (i.e. please see above citation(s)) via a pressure sensor ([0026], FIG. 3, i.e. pressure sensor 130) included in the gas source device (i.e. please see above citation(s)).

Regarding Claim 13, Deane et al. teach a method ([0011], FIG. 1, i.e. method), comprising:
at a gas source device ([0023], FIG. 2, i.e. adsorbent beds 116) that is fluidly coupled to ([0023], FIG. 2, i.e. valves 118) a gas source ([0023], FIG. 2, i.e. air inlet 112) and a remote delivery device ([0025], FIG. 2, i.e. satellite conserver 105), determining a change ([0021], FIG. 1, i.e. adjusting rate of gas production) in a flow characteristic ([0022], FIG. 1, i.e. metering of the gas flow) of the remote delivery device based on pneumatic feedback ([0022], FIG. 1, i.e. pneumatic) from the remote delivery device (i.e. please see above citation(s));
based on the change in the flow characteristic ([0021], FIG. 1, i.e. adjusting rate of gas production), determining a current control setting ([0021], FIG. 1, i.e. controlling the delivery and metering of the gas flow) of the remote delivery device (i.e. please see above citation(s)); and
modifying ([0021], FIG. 1, i.e. adjusting rate of gas production) a pressure of gas flowing ([0021], FIG. 1, i.e. adjusting rate of gas production) from the gas source device to the remote delivery device based on the current control setting of the remote delivery device (i.e. please see above citation(s)), so that a target flow volume ([0022], FIG. 1, i.e. metering of the gas flow) of supply gas associated with the current control setting (i.e. please see above citation(s)) is delivered to an inlet ([0025], FIG. 2, i.e. gas conduit 124) fluidly coupled to ([0023], FIG. 2, i.e. valves 118) an outlet ([0025], FIG. 2, i.e. flexible tube 126) of the gas source device (i.e. please see above citation(s)).

Regarding Claim 14, Deane et al. teach the method of claim 13, further comprising, prior to determining the change in the flow characteristic ([0021], FIG. 1, i.e. metering of the gas flow), monitoring ([0021], FIG. 1, i.e. controlling the delivery) a pressure ([0021], FIG. 1, i.e. adjusting rate of gas production) of gas flowing from the gas source device to the remote delivery device (i.e. please see above citation(s)).

Regarding Claim 15, Deane et al. teach the method of claim 14, wherein a pressure sensor ([0026], FIG. 3, i.e. pressure sensor 130) included in the gas source device i.e. please see above citation(s)) monitors ([0022], FIG. 1, i.e. controlling the delivery … of the gas flow) the pressure of gas flowing from the gas source device to the remote delivery device (i.e. please see above citation(s)).

Regarding Claim 16, Deane et al. teach the method of claim 13, wherein the pneumatic feedback from the remote delivery device (i.e. please see above citation(s)) comprises at least one of a change in flow volume of gas flowing from the gas source device to the remote delivery device (i.e. alternative limitation(s) omitted) or a change in pressure ([0026], FIG. 3, i.e. pressure sensor 130) of gas flowing from the gas source device to the remote delivery device (i.e. please see above citation(s)).

Regarding Claim 17, Deane et al. teach a method ([0011], FIG. 1, i.e. method), comprising:
at a gas source device ([0023], FIG. 2, i.e. adsorbent beds 116) that is fluidly coupled to ([0023], FIG. 2, i.e. valves 118) a gas source ([0023], FIG. 2, i.e. air inlet 112) and a remote delivery device ([0025], FIG. 2, i.e. satellite conserver 105), determining a change ([0021], FIG. 1, i.e. adjusting rate of gas production) in a delivery time ([0024], FIG. 1, i.e. valve timing) of the remote delivery device based on pneumatic feedback ([0022], FIG. 1, i.e. pneumatic) from the remote delivery device;
based on the change in the delivery time (i.e. please see above citation(s)), determining a current control setting ([0021], FIG. 1, i.e. controlling the delivery and metering of the gas flow) of the remote delivery device (i.e. please see above citation(s)); and
modifying a pressure ([0021], FIG. 1, i.e. adjusting rate of gas production) of gas flowing from the gas source device to the remote delivery device based on the current control setting of the remote delivery device (i.e. please see above citation(s)), so that a target flow volume ([0022], FIG. 1, i.e. metering of the gas flow) of supply gas associated with the current flow rate setting is delivered to an inlet ([0025], FIG. 2, i.e. gas conduit 124) fluidly coupled to ([0023], FIG. 2, i.e. valves 118) an outlet ([0025], FIG. 2, i.e. flexible tube 126) of the gas source device (i.e. please see above citation(s)).

Regarding Claim 18, Deane et al. teach the method of claim 17, wherein the pneumatic feedback from the remote delivery device (i.e. please see above citation(s)) comprises at least one of a change in flow volume of gas flowing from the gas source device to the remote delivery device (i.e. alternative limitation(s) or a change in pressure ([0026], FIG. 3, i.e. pressure sensor 130) of gas flowing from the gas source device to the remote delivery device (i.e. please see above citation(s)).

Regarding Claim 19, the method of claim 18, wherein a flow sensor ([0031], FIG. 3, i.e. flow sensors) included in the gas source device measures the change in the flow volume of gas flowing ([0022], FIG. 1, i.e. gas flow) from the gas source device to the remote delivery device (i.e. please see above citation(s)).

Regarding Claim 20, Deane et al. teach the method of claim 18, wherein a pressure sensor ([0026], FIG. 3, i.e. pressure sensor 130) included in the gas source device measures the change in pressure of gas flowing ([0021], FIG. 1, i.e. adjusting rate of gas production) from the gas source device to the remote delivery device (i.e. please see above citation(s)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deane et al. (US Patent/PGPub. No. 20060124128) in view of Ahmad et al. (US Patent/PGPub. No. 11191914).

Regarding Claim 4, Deane et al. teach the system of claim 1.
However, Deane et al. do not explicitly teach
the control system further determines that the remote delivery device is in an intermittent flow mode based on at least one of a timing of pressure changes measured by a pressure sensor included in the gas source device or a reduction in pressure in a product tank of the gas source.
In the same field of endeavor, Ahmad et al. teach
the control system (Col. 6, Ln. 45-49, FIG. 1-2, i.e. pressure controller 26) further determines that the remote delivery device (Col. 5, Ln. 56-58, FIG. 1-2, i.e. ventilation unit 14) is in an intermittent flow mode (Col. 5, Ln. 67, FIG. 1-2, i.e. intermittent) based on at least one of a timing (Col. 5, Ln. 67, FIG. 1-2, i.e. intermittent) of pressure changes measured by a pressure sensor (Col. 5, Ln. 55-56, FIG. 1-2, i.e. pressure sensor 34) included in the gas source device (Col. 4, Ln. 53-56, FIG. 1, i.e. ventilation unit 14) or a reduction in pressure in a product tank of the gas source (i.e. alternative limitation(s) omitted).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Deane et al. teaching of oxygen supply system with Ahmad et al. teaching of oxygen supply system comprising intermittently provide oxygen based on pressure sensor to effectively optimize oxygen according to patient’s breathing phase utilizing intermittent purge of oxygen (Ahmad et al.’s Col. 6, Ln. 1-2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628